DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 2/4/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8  is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 5676384 A to Culpepper.
Culpepper discloses 
1. An element retainer 20 comprising: 
a single structure 20 having a high-density region and a low-density region having a density that is lower than the high-density region ( mesh 17 and  lubricant18 
6. The element retainer of claim 1, wherein the low-density region forms a mesh configuration (Figure 1, the low density lubricant  is inside the mesh and thus forms a mesh).
7. The element retainer of claim 1, wherein the low-density region comprises: 
loose powder (Col 6, line 2); and 
a solidified exterior encapsulating the loose powder.(Col 6, lines 4-22, and 48-53, as best understood the die formation created a non marking out surface meets the limitation )
8. The element retainer of claim 1, wherein the element retainer is an element shoe (Figure 7, as best understood element 20 is an element shoe).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180179850 A1 to Hou.
Regarding claim 1, Hou discloses
An element retainer 320 comprising: 
a single structure (Figure 6b) having a high-density region 328 and a low-density region 326, the low-density region being deformable in retaining a position of another component downhole in a wellbore.[0192-0195].
However, Hou is not explicit in that  the low density region has a density that is lower than the high-density region.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Hou, such that the density of section 326 is lower that the solid area 328, as "Obvious to try" – choosing from a finite number of identified, predictable solutions (high or lower average density), with a reasonable expectation of success. 
5. The element retainer of claim 1, wherein the low-density region comprises an inner rung portion having a hook shape for clamping against a mandrel to form a seal.(See figure 6c, the interior has a “hook” which is interpreted as meeting the limitation).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180179850 A1 to Hou in view of US 20220025731 A1 to Kohn.
Regarding claim 2, Hou discloses
 The element retainer of claim 1, wherein the element retainer is useable in a packer element system to form a seal within an annulus in the wellbore [0004-0005], the packer element system comprising: 
 a first elastomeric element 322 positionable against the low-density region and compressible by the single structure in response to the second element retainer applying force to the single structure, the first elastomeric element having a first coefficient of elasticity. [0171].
However fails to disclose a second element retainer positionable against the high-density region to apply force to the single structure.
Kohn teaches a seal system with multiple back-up rings (104,106).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Hou to use multiple back up ring in his packer seal, in view of Kohn, as it amounts to no more than  Use of known technique to improve similar devices (methods, or products) in the same way.  The result would appear to meet the claimed limitations.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180179850 A1 to Hou and US 20220025731 A1 to Kohn, further in view of US 5678635 A to Dunlap.
Regarding claim 3, Hou discloses the claimed invention except

Dunlap teaches a sealing element with multiple elastic elements  (160,162,164,166,168,170) with  varying elasticity (Abstract).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the seal of Hou to have multiple elastic members with differing coefficients of elasticity, in view of Dunlap, so as to allow  an overlap of the sealing elements allowing for larger expansion ( Col 2, lines 25-54)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180179850 A1 to Hou in view of US 20120217025 A1 to SHKURTI
Regarding claim 4, Hou discloses wherein the high-density region comprises protrusions positionable circumferentially around an exterior of the high-density region to reduce circumferential force applicable to the element retainer overcome during setting.
Shkurti teaches a similar back up ring with a high-density area and low density area (see figure 2a) where there are protrusion 106 from the high density area.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Hou to include protrusions and surface cuts on  the high density area, in view .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160061000 A1 teach back up rings with high and low density areas (via slotting).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674